DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed December 9, 2021.   Claims 5 and 7 have been canceled without prejudice. Claims 1-4, 6 and 8-22 are pending and an action on the merits is as follows.	
Objections to claims 15 and 20 have been withdrawn.
Rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

	Claim Objections
Claims 1, 8 and 20 are objected to because of the following informalities:  
Claim 1 includes the limitation “wherein each of the plurality of second sensor assemblies comprises as least one tag”.  This limitation should be changed to state “wherein each of the plurality of second sensor assemblies comprises at least one tag”.  
Claim 8 includes the limitation “wherein at least one sensor of the plurality of sensors and at least one tag of the plurality of tags”.  This limitation 
Claim 20 includes the limitation “of claim 17, wherein identifying the specific landing based on a unique”.  However this limitation should be changed to state “of claim 17, further comprising identifying the specific landing based on a unique” for clarification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-4, 6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “the computing system receives at least one of signals or data from … the plurality of second sensor assemblies”.  However it is unclear whether the computing system is to simultaneously receive signals/data from each of the plurality of second sensor assemblies, or only receive a signal/data from a set of second sensor assemblies that is associated with the first sensor assembly at a 
Claims 2-4, 6 and 8-16 depend from claim 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4, 6, 8-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 2015/0217968 A1) in view of Kattainen et al. (US 7,546,903 B2).
Claim 1: Huff et al. discloses an elevator system comprising an elevator machine operably connected to an elevator car located within an elevator shaft having a plurality of landings, where a first sensor assembly (sensor 108) is shown in Fig. 6 to be attached to the elevator car (elevator cab 102) and a plurality of second sensor assemblies (target 110) are arranged within the elevator shaft, a second sensor assembly is associated with each landing of the plurality of landings.  The second sensor assemblies interact with the first sensor assembly such that a computing system in communication with the first sensor assembly receives signals from the first sensor assembly (page 2 ¶ [0020]).  The first sensor assembly and the second sensor assemblies form a contactless position sensing system, as shown in Fig. 6, for determining a position of the elevator car within the elevator shaft (page 2 ¶ [0020]). 
Each second sensor assembly is shown in Fig. 6 to comprise a tag (target 110) to enable identification of a respective associated landing by the contactless position sensing system (page 2 ¶ [0020]).  A computing system determines a landing error (difference between expected position data and sensor-based value) for each landing to compensate for installation errors to determine a set landing position for each landing, identify during elevator operation, a specific landing based on a detected tag of a second sensor assembly, and control the elevator machine to adjust, during the elevator 
However Kattainen et al. teaches an elevator system, where predetermined frequencies are set to identify a specific landing (column 5 lines 11-13).
Given the teachings of Kattainen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Huff et al. with providing the tags to have a predetermined frequency selected to enable the identification of a respective associated landing at which the tag is located by the contactless position sensing system.  Doing so would “allow the elevator system to recover e.g. after a power failure, because the position of the elevator in the elevator shaft can be determined by driving the elevator to the next floor level” as taught in Kattainen et al. (column 5 lines 14-17).
Claim 4: Huff et al. modified by Kattainen et al. discloses a system, as stated above, where the second sensor assembly is disclosed in Huff et al. to include a passive cooperating tag (metal target 110) (page 2 ¶ [0016]), as shown in Fig. 6.  
Claim 6: Huff et al. modified by Kattainen et al. discloses a system as stated above, where a second sensor assembly is shown in Fig. 6 of Huff et al. to comprise a first tag (target 110) and a second tag (118) associated with a single landing, which are independently interactive with sensor (108) and interrogator (116) respectively, of the first sensor assembly (page 2 ¶ [0016], [0020]).  These references fail to disclose each 
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each of the second sensor assemblies to include a second tag, where the first and second tags are independently interactive with the first sensor assembly, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The first and second tags then would be independently interactive with the first sensor assembly.  Doing so would provide unique “location identity reading apparatuses” as taught in Huff et al. (page 2 ¶ [0020]), which would be associated with individual landings.
Claim 8: Huff et al. modified by Kattainen et al. discloses a system as stated above, where the first sensor is shown in Fig. 6 of Huff et al. to comprise a plurality of sensors (sensor 108, interrogator 116), and a second sensor assembly comprises a plurality of tags (target 110, tag 118) associated with a landing, where a sensor of the plurality of sensors corresponding to the first sensor assembly and a tag define a sensor pair (page 2 ¶ [0016], [0020]).  This reference fails to disclose each of the second sensor assemblies to comprise a plurality of tags.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each of the second sensor assemblies to comprise a plurality of tags associated with a different single landings, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Claim 9: Huff et al. modified by Kattainen et al. discloses a system where each second sensor assembly comprises a plurality of tags associated with different single landings, as stated above.  A unique position offset among the tags in the second sensor assemblies within the elevator shaft then would be measurable to determine a unique respective landing within the elevator shaft (page 2 ¶ [0020]).  
Claim 10: Huff et al. modified by Kattainen et al. discloses a system as stated above, where the plurality of sensors and plurality of tags define overlapping detection regions for detecting movement into and out of proximity (page 5 claim 10), as can be seen from Fig. 4 of Huff et al.
Claim 11: Huff et al. modified by Kattainen et al. discloses a system as stated above, where the first sensor assembly is disclosed in Huff et al. to be mounted to a toe guard (strut 112) of the elevator car, as can be seen from Fig. 6.
Claim 12: Huff et al. modified by Kattainen et al. discloses a system as stated above, where an elevator controller (control system 114) is disclosed in Huff et al. to be in communication with the computing system, and arranged to control operation of (raise and lower) the elevator car within the elevator shaft (page 2 ¶ [0020]).
Claim 13: Huff et al. modified by Kattainen et al. discloses a system as stated above, but fails to disclose the computing system to be an integral component of the elevator controller.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the computing system to be an re Larson, 340 F.2d 965,968,144 USPQ 347,347 (CCPA 1965).  Doing so would ensure proper communication between components without risk of external interference.
Claim 14: Huff et al. modified by Kattainen et al. discloses a system where tags have a predetermined frequency selected to enable the identification of a respective associated landing at which the tag is located, as stated above.  The computing system is disclosed in Huff et al. to detect a location of the elevator car within the elevator shaft based on a detection of a plurality of tags of a second sensor assembly associated with a single landing (page 2 ¶ [0016]), as shown in Fig. 6.  The detection of the location of the elevator car then would be based on a detection of the plurality of tags in at least a unique frequency configuration.
Claim 15: Huff et al. modified by Kattainen et al. discloses a system as stated above, where the elevator controller is disclosed in Huff et al. to control a position of the elevator car by raising or lowering based on the determined position of the elevator car (page 2 ¶ [0020]).
Claim 16: Huff et al. modified by Kattainen et al. discloses a system as stated above, where the elevator controller is disclosed in Huff et al. to control a leveling operation of the elevator car relative to a landing based on the determined position of the elevator car (page 3 ¶ [0030]).
Claim 17: Huff et al. discloses a method for installing an elevator car (elevator cab 102) shown in Fig. 6 to be within an elevator shaft having a plurality of landings, where a first sensor assembly (sensor 108) is shown to be installed on the elevator car 
However Kattainen et al. teaches a method for installing an elevator car, where predetermined frequencies are set to identify a specific landing (column 5 lines 11-13).
Given the teachings of Kattainen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Huff et al. with providing the tags to have a predetermined frequency selected to enable the identification of a respective associated landing at 
Claim 19: Huff et al. modified by Kattainen et al. discloses a method as stated above, where a second sensor assembly is shown in Fig. 6 of Huff et al. to comprise a first tag (target 110) and a second tag (118) associated with a single landing, which are independently interactive with sensor (108) and interrogator (116) respectively, of the first sensor assembly (page 2 ¶ [0016], [0020]).  These references fail to disclose each second sensor assembly to include a second tag, where the first and second tags are independently interactive with the first sensor assembly.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second sensor assemblies to each include a second tag associated with a second single landing, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The first and second tags then would be independently interactive with the first sensor assembly.  Doing so would provide unique “location identity reading apparatuses” as taught in Huff et al. (page 2 ¶ [0020]), which would be associated with individual landings.
Claim 20: Huff et al. modified by Kattainen et al. discloses a method as stated above, where a specific landing is disclosed in Huff et al. to be identified based on a unique position offset among multiple tags (target 110, tag 118) in a given second sensor assembly (page 2 ¶ [0016], [0020]), as can be seen from Fig. 6.  
Claim 21: Huff et al. discloses an elevator system comprising an elevator machine operably connected to an elevator car located within an elevator shaft having a plurality of landings, where a first sensor assembly (sensor 108) is shown in Fig. 6 to be attached to the elevator car (elevator cab 102) and include a first sensor (108) comprising a first sensor length.  A plurality of second sensor assemblies (target 110) are shown to be arranged within the elevator shaft, a second sensor assembly is associated with each landing of the plurality of landings, where a second sensor assembly includes two tags (target 110, tag 118) separated by a second sensor length.  The second sensor assemblies interact with the first sensor assembly such that a computing system in communication with the first sensor assembly receives signals from the first sensor assembly (page 2 ¶ [0020]).  The first sensor assembly and the second sensor assemblies form a contactless position sensing system, as shown in Fig. 6, for determining a position of the elevator car within the elevator shaft (page 2 ¶ [0020]). 
Each second sensor assembly is shown in Fig. 6 to comprise a tag (target 110) to enable identification of a respective associated landing by the contactless position sensing system (page 2 ¶ [0020]).  A computing system determines a landing error (difference between expected position data and sensor-based value) for each landing to compensate for installation errors to determine a set landing position for each landing, identify during elevator operation, a specific landing based on a detected tag of a second sensor assembly, and control the elevator machine to adjust, during the elevator operation, a landing position of the elevator car to the set landing position at the specific landing (page 3 ¶ [0025]).  This reference fails to disclose the first sensor length to be 
However Kattainen et al. teaches an elevator system, where a first sensor assembly is shown in Fig. 4c to include a first sensor (sensopad transmitter/receiver PAD 41) having a first sensor length much larger than a length of a tag (passive element PUCK 42) of a second sensor assembly, and predetermined frequencies to be set to identify a specific landing (column 5 lines 11-13).
Given the teachings of Kattainen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Huff et al. with providing the first sensor to have a very large length, and the tags to have a predetermined frequency selected to enable the identification of a respective associated landing at which the tag is located by the contactless position sensing system.  Doing so would “allow the elevator system to recover e.g. after a power failure, because the position of the elevator in the elevator shaft can be determined by driving the elevator to the next floor level” as taught in Kattainen et al. (column 5 lines 14-17).  These reference fail to disclose the first sensor length to be equal to or greater than the second sensor length, and each second sensor assembly to comprise at least two tags.
However would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first sensor length to be equal to or greater than the second sensor length, since such a modification would have  re Rose, 105 USPQ 237 (CCPA 1955).  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each of the second sensor assemblies to include a second tag, where the first and second tags are independently interactive with the first sensor assembly, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The first and second tags then would be independently interactive with the first sensor assembly.  Doing so would allow proximity detection of the elevator car with respect to a desired landing and provide unique “location identity reading apparatuses” as taught in Huff et al. (page 2 ¶ [0020]), which would be associated with individual landings.
Claims 2, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 2015/0217968 A1) modified by Kattainen et al. (US 7,546,903 B2) as applied to claim 1 above, further in view of Howard et al. (US 2010/0001718 A1).
Claim 2: Huff et al. modified by Kattainen et al. discloses a system as stated above, where the first sensor assembly is shown in Fig. 4 of Huff et al. to include coils (222, 226) (page 4 ¶ [0033]).  These references fail to disclose the first sensor assembly to comprise a transmit coil and two receive coils.
However Howard et al. teaches a system, where a sensor assembly includes a transmit coil (transmit winding 1c) and two receive coils (receive winding 1a, 1b) (page 3 ¶ [0056]).

Claim 3: Huff et al. modified by Kattainen et al. and Howard et al. discloses a system as stated above, where the two receive coils are shown in Howard et al. to comprise a sine coil (sinusoidal receive winding 1a) and a cosine coil (cosinusoidal receive winding 1b) (page 3 ¶ [0056]).
Claim 18: Huff et al. modified by Kattainen et al. discloses a method, as stated above, where the second sensor assembly is disclosed in Huff et al. to include a passive cooperating tag (metal target 110) (page 2 ¶ [0016]), as shown in Fig. 6.  These references fail to disclose the first sensor assembly to comprise transmit and receive coils. This reference further fails to disclose each second sensor assembly to comprise a passive cooperating tag.
However Howard et al. teaches a system, where a sensor assembly includes a transmit coil (transmit winding 1c) and two receive coils (receive winding 1a, 1b) (page 3 ¶ [0056]).
Given the teachings of Howard et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Huff et al. as modified by Kattainen et al. with providing the first sensor assembly to comprise a transmit coil and two receive coils.  Doing so would 
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each second sensor assembly to comprise a passive cooperating tag, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would provide unique “location identity reading apparatuses” as taught in Huff et al. (page 2 ¶ [0020]), which would be associated with individual landings.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 2015/0217968 A1) modified by Kattainen et al. (US 7,546,903 B2) as applied to claim 1 above, further in view of Meri et al. (US 8,276,716 B2).
Claim 22: Huff et al. modified by Kattainen et al. discloses a system, as stated above, but fails to disclose the second sensor length to be unique for each second sensor assembly, and the computing system to be configured to determine a position of the elevator car within the elevator based on a detected second sensor length.
However Meri et al. teaches an elevator system, where a length (distance) between sensors (Hall sensors) is unique for different sensor assemblies corresponding to a different landings (column 6 lines 6-16).
Given the teachings of Meri et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Huff et al. as modified by Kattainen et al. with providing the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             January 1, 2022